Case 2:20-cv-00966-NR Document 415-6 Filed 08/28/20 Page 1 of 5




                EXHIBIT A-6
Case 2:20-cv-00966-NR Document 415-6 Filed 08/28/20 Page 2 of 5
             2~ P.S. § 3246.7                                                 EI.ECT[QN CODE              !'
                                                                                                                  ABSE1

                                              nr~~ o~ ~s~~ns                                                        c~> >
             Presumptions and lwrden of proof 1            Uoroughs of land of contiguous township.              tabu[at
             Supplementary mllltary file 2                 In re Borough of Castle Shannon, Allc-                bC Oj3t
                                                           gheny County, 51 A.2d 526, I60 Pa<Su-
                                                           per. 475, 1947.                                       111
             1. Presumpti~r~ euwi burden of proof`                                                               ~UtOII1~
       '.      A resident who fad never registered as      2. Supplementary military file
            a voter to township was presump►ivety                                                                  (C) I
                                                             The County Bard of Elections should
            not an eligible voter, and burden of over-     establish a supplementary military Eile,              § 8.
            coming the presumption rested on any-
                                                           and upon application oI elecwrs formerly                (d} i
            one chiming ►o the contrary buc proof
            that placing of such person's name on          in military service, enter their name, real•
                                                           dance and local voting district thereon So            wha h~
            military ballot list or presence ai an elec-
            tfon in his district on any election day       that their name on staid list would entitle           act ha
            during unm of military service would not       them to vote at the general election. In
                                                           re Registration of Lately Discharged Yct-
                                                                                                                 P~~
            render such persona "qualified elector"                                                              CCjeCtE
            within § 1 9092-3 1 2.2 of Tille 53. Munic-    erans fmm Armed Aorces of U.S., 54 D.
            ipal and Quasi-Municipa) Corporations,         & C. 637, 8 Fay.L.J. 177. 7 Monroe L.R.               thus d~
            repeated, providing for the annexation by      56, 1446.                                             [IOII.
                                                                                                                   ~C} ~
            § 3146.8.        Canvassing of offlrtal absentee ballots                                             the deg
                                                                                                                 the in
              (a) The county boards of election, upon receipt of official absentee                               Absent
            ballots in such envelopes, shall safely keep the same in sealed or                                   Vetere
            locked containers until they distribute same to the appropriate local                                local e
            election districts in a manner prescribed by the Secretary of the                                    the in#
            Commonwealth.                                                                                        the ab
               The county board of elections shall then distribute the absentee                                  Civili~:
            ballots, unopened, to the absentee voter's respective election district                              electiu
            concurrently with the distribution of the other election supplies.                                   any w~
            Absentee ballets shall be canvassed immediately and continuously                                     upon t
            without interruption until completed after the close of the polls a                                  qua[ifi~
            the day of the election in each election district. The results of the                                county
            canvass of the absentee ballots shall then be included in and returned                               the pe
            to the county board with the returns of that distriet. No absentee                                   servicE
            batlat shall be counted which is received in the office of the count~~                               reason
            board of election later than five o'clock P.M. on the Friday immet~~-                                be~cau:
            ately preceding the primary or November election.                                                    etectot
                                                                                                                 of the
              (b) Watchers shall be permitted to be present when the envelopes                                   the ca:
            containing official absentee ballots are opened and when such ballots                                appear
            are counted and recorded.                                                                            disabil
              (b. l j(1) In the event that an electronic voting system provides £or                              herein
            central tabulations caf ballots, such absentee ballots shall be opened                               envel4
            a~~d deposited in the ballot box withUut being counted except as to                                  shall t
            the number- of absentee ballots cast. The absentee ballots shall be                                  decisit
            counted along with the ether ballots from the election district at the                               ballots
            locatioxi and in the manner specified by the county beard ~f electi~xns                              counts
            and provided far by the el~ctrariic voting system utilized.                                          voting,
                                               578
                                                                                              EXHIBIT
                                                                                           Marks 08/19/20 EX12
             Case 2:20-cv-00966-NR Document 415-6 Filed 08/28/20 Page 3 of 5




 ~lBSE1VT~E ELECTORS                                25 P.S. § 314b.8
    (2} In the event that an electronic voting system provides for
 tabulation of votes at the election district, such absentee ballots shall
 be opened, checked for write-in votes in accordance with section
 L 113-x' and then either hand-counted or counted by means of the
 automatic tabulation equipment, whatever the case may be.
   (c) Deleted by amendment. 1968, Dec. 1l, P.L. 1183, No. 375,
§ 8.
   (d} Whenever it shall appear by due proof that any absentee elector
who has returned his ballot in accordance with the provisions of this
pct has died prior to the opening of the polls on the day of the
primary or electiaa, the ballot of such deceased elector shall be
rejected by the canvassers but the counting of the ballot of an elector
thus deceased shall aot of itself invalidate any nomination or elec-
tian.
   (e) At such time the local election board shalt then further examine
 the declaration on each envelope not so set aside and shall compare
 the inforznation thereon with that contained in the "Registered
 Absentee Voters File," the absentee voters' list and she "Military                    ~.`'~
 Veterans and Bmergeacy Civilians Absentee Voters File." If the
 local election aoard is satisfied that the declaration is sufficient and
 the information contained in the "Registered Absentee Voters File,"
 the absentee voters' list and the "Military Veterans and Emergency
 Civilians Absentee Voters File" verifies his right to vote, the local
election board shall announce the name of the elector and shall give
any watcher present an opportunity to challenge any absentee elector
 upon the ground or grounds (1) that the absentee elector is not a
qualified elector; ar {2) that the absentee elector was .within the
county of his residence on the day of the primary or election during
the period the polls were open, except where he was iu military              :~ y
service or except in the case where his ballot was obtained for the
reason that he was unable to appear personally at the polling place          `; ;,
because of illness or physical disability; or (3) that the absentee           ~ ~.,
elector was able to appear pecsonaliy at the polling place on the day
of the primary or election during the period the polls were open in          a
the case his ballot was obtained for the reason that he was unable to            ~~~
app~eear perscanally at the polling place because of illness or physical
disability. Upon chaJlen~e of any absentee eiertor, as set Earth
herein the local election board shall mark "challenged" on the
envelope together with the reason or reasons therefor, and the same
shall be set aside for return to the county board unopened pending
decision by the county board a~xd shall not be ccaunted. Alt absentee
ballots not challenged far any of the reasons provided herein shall be
counted and included with the general. return of paper ballots or                ~ j
voting machines, as the case may be as fellows. Thereupon, the local
                                   S79
Case 2:20-cv-00966-NR Document 415-6 Filed 08/28/20 Page 4 of 5

             2S P.S. § 3146.8                                    ELECTION CODE

             etectian imard shall agen tl~e envelope of every unchallenged absen-
             tee elector in such manner as not to destroy the declaration executed
             thereon. All of such envelopes an which ire printed, stamped or
             endorsed the wards "Official Absentee Ballot" shall be placed in ane
             or more de~nsitories at one time and said depository ar depositaries
             we[t sh~lcen and the envelopes mixed before any envelope is taken
             thereFrom. If any of these envelopes shall contain any extraneous
             marks or identifying symbols other than the words "Official Absentee
             BalIot," the envelopes and the ballots contained therein shall be set
             aside and declared void. The local election board shall then break
             the seals of such envelopes, remove the ballots and record the votes
             in the same manner' as district. election officers are required to record
             votes. With respect to the challenged ballots, they stall be returned
             to the county board with the returns of the local election district
             where they shall be placed unopened in a secure, safe and sealed
            eontainec in the custody of the county board until it shall fix a lime
            and place far a formal hearing of all such challenges and notice shall
            be given where possible to all absentee electors thus challenged and
            to every attorney, watcher or candidate who made such challenge.
            The time for the hearing shall not bye later than seven (7) days after
            the date of said challenge. On the day fixed for said hearing, the
            county board shall proceed without delay to hear said challenges
            and, in hearing the testimony, the county board shall not be bound by
            technical rules of evidence. The testimony presented shall be steno
            graphically recorded and made part of the ctiecord of the hearing.
            The decision of the county board in upholding or dismissing any
            challenge may be reviewed by the court of commas pleas of the
            county upc►n a petition filed by any person aggrieved by the decision
            of the county board. Such appeal. shat) b~ taken, within two (2) days
            after such decision shalt have been made, wheEher reduced to writing
            or not, to the court of common pleas setting forth the objections to
            the county board's decision and praying far an order reversing same.
            Pending the final determination of at[ appeals, the county board shall
            suspend any action in canvassing and computing all challenged
            ballots irrespective of whether or not appeal was taken €rom the
            county board's decision. Upon completion of the computation of the
            returns of the county, the votes cast upfln the challernged o#~'iciat
            absentee ballots shall be added to the other votes cast within the
            county.
               (~ Any person challenging an application fc~r an absentee ballot or
            an absentee ballot for any of the reasons provided in this aCt shat)
            deposit the sum of ten dollars E$10.0~) in cash with the local election
            board, in cases of challenges rnade to the local election board and
            with the county board in cases c►f challenges made to the count}r
            board for which he shall be issued a receipt for each challenge made,
                                                S8Q
                        Case 2:20-cv-00966-NR Document 415-6 Filed 08/28/20 Page 5 of 5




    U~,    ABSENTEE ELECTORS                                              25 P.S. § 3146.$
                                                                                             Nate 2

 !n-       which sum shall only be refunded if the challenge is sustained or iF
 ed        the challenge is withdrawn within five (S) days after the primary or
 or        election. If the challenge is dismissed by any lawful order then the
    he     deposit shall be forfeited. Ali deposit money received by the Ic~cal
tes        election board shall be turned over to the county board simultaneaus-
en         ly with the return of the challenged ballots. The county board shall
us         deposit all deposit money in the Genera( Fund of the county.
ee           Notice of the requirements of subsection (b) of section 1306 = shall
cet        b~ printed on the envelope Eor the absentee ballet.
ak        1937, June 3, P.L. 1333, art. XIII, § 1308, added 1951. March 6, P.L. 3, ~ 11.
es        Amended 1963, Aug. 13, P.L. 707, § 24, effective Jan. i, t964; 1468, Dec.
rd        ll, P.L. 1183, Mo, 375. § 8; 1980, Juty ll, P.L. 6U0, No. 128, § 6, imd.
~a        effective.
~t           ~ 25 P.S. § 303 t.13.
!d           2 25 P.S. ~ 3146.6.
~e
~!                                   Historical anal Statutory Notes
a            The 1980 amendment added subsec.
~.        m.~>.
~r
                                            Library References
e
             ElOclions X257.                               C.J.S. Elections § 235.
             WESTLAW Topic No. 144.                        P.L.E. Elections §§ 87, 101, 102.
Y
~.                                          l~iotes of Decisions
          In general 2                                   lot in order to cbatlenge ballots. ICuuff-
T         Board of etectlons 3                           man v. Usser, 27! A.2d 236, 441 Pn. 150,
          Challenges S-1 E                                t 970.
               in general S                                  This section providing iar the canvass-
i
               Burdzn of proof 8                         ing of all absentee bailats received in any
               Evidence 4                                particular county by the cbunry board of
S              Flndinga 10                               elections u not in contravention of provi-
               Limitations and Inches b                  sion of Canst. Act 7, § 14, autharixing
               Review 11                                 txgislaWre W pmvide for the return and
               Stand[ng i                4               canvass of absentee ballots in election
          Deadline far cereipt of ballot                 district in which respective voters reside,
          1lalidity i                                    and it is not necessary that absentee bal-
                                                         lats be canvassed in each election district
                                                         of county by the respective district etec-
          1. Validity                                    lion boards. In re Canvass of Abstntee
             Electors, asserting that casting of cer-    Ba11oGt of !967 General Election, 245
          tain absentee ballots wnuid diltrte their      A,2d 258, 431 Pa. 165, 14G~.
          votes, possessed interest whiclti was nti-
          ther peculiar to them nnr direct and           2. In general
          which wt►s too mmote and too speculative         There was no inconsistency between
          to afFord them, either in their individual     statute pro~~ding that no absentee ballot
          capacities or in their claimed class repre-    shn12 be counted which is received in the
          sentative capacity, standing to attack on      atGce o[ the cowity board of election later
          constitutional grounds the validity aE stat-   [hen Gve o'cloc:k g.m. on the Friday un-
          utesc permitting persons can vacations to      anedintely preceding the pritt~ry or ACo-
          cast absentee baJtgts acid rcyurriog a R1Q     vrmber electfon and swtute aU~wing un
          deposit for epch ehallctaged absentee bat-     absentee voter to complete his baltnt
                                                    581
